Cite as 2015 Ark. App. 551

                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-15-393


                                                   Opinion Delivered   October 7, 2015
HEATHER KELLEY
                                 APPELLANT         APPEAL FROM THE CONWAY
                                                   COUNTY CIRCUIT COURT
                                                   [NO. JV-2012-55]
V.
                                                   HONORABLE TERRY SULLIVAN,
                                                   JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                     AFFIRMED; MOTION TO
                    APPELLEE                       WITHDRAW GRANTED



                              M. MICHAEL KINARD, Judge

          This is an appeal from an order terminating appellant’s parental rights to her three

minor children, then ages forty-seven months, thirty-four months, and nineteen months.

Appellant’s attorney has filed a motion to be relieved as counsel and a no-merit brief pursuant

to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739

(2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there are no issues of

arguable merit to support the appeal. Counsel’s brief contains an abstract and addendum of

the proceedings below, details all adverse rulings made at the termination hearing, and

explains why there is no meritorious ground for reversal. The clerk of this court sent copies

of the brief and motion to be relieved to the appellant’s last-known address, informing her

of her right to file pro se points for reversal under Rule 6-9(i)(3). Appellant has not filed any

points.
                                 Cite as 2015 Ark. App. 551

       The two older children in this case were initially removed from appellant’s custody

in August 2012 after their maternal grandmother, with whom they were staying, tested

positive for methamphetamine and appellant could not be located. Once found, appellant

stipulated to probable-cause and dependency-neglect findings based on drug use and

inadequate supervision. A case plan was developed, and appellant would make minimal

progress and then regress. During this time, the third child was born; he remained in

appellant’s custody. After being out of appellant’s custody for nearly two years, the two older

children were placed with appellant on a trial basis. Within a few weeks, however, all three

children were removed—appellant tested positive for methamphetamine, and the children

and the home were found in deplorable conditions. Probable-cause and adjudication

hearings were again held, and all three children were found to be dependent-neglected due

to parental unfitness and neglect.

       Because the family had been in the system for over two years, the case soon moved

toward termination of parental rights. At the January 2015 termination hearing, there was

evidence that appellant had not seen the children for the previous two months and had tested

positive for methamphetamine as recently as the month before the hearing. The trial court

expressly found that appellant behaved erratically in court, ranging from confused and

“spaced out,” to giggling, to becoming “angry very quickly.” Testimony was also presented

from an Arkansas Department of Human Services (DHS) adoption specialist that the children

were adoptable and that she knew of no factors that would prevent adoption. After the

hearing, the trial court found by clear and convincing evidence that termination was in the


                                              2
                                Cite as 2015 Ark. App. 551

children’s best interest and that DHS had proved five statutory grounds for termination as to

the two older children and two grounds as to the youngest child.

       From our review of the record and the brief presented to us, we find compliance with

Rule 6-9 and that the appeal is without merit. Accordingly, we grant counsel’s motion to

be relieved and affirm the termination order.

       Affirmed; motion to withdraw granted.

       GRUBER and HIXSON , JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.




                                             3